[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

         United States Court of Appeals
                     For the First Circuit


No. 00-2348

                          RAFAEL NATER,

                      Plaintiff, Appellant,

                               v.

                          RICHARD RILEY,
              SECRETARY OF U. S. DEPT. OF EDUCATION,

                      Defendant, Appellee.



         APPEAL FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF PUERTO RICO

     [Hon. Jaime Pieras, Jr., Senior U.S. District Judge]


                             Before

                       Boudin, Chief Judge,
                Selya and Lynch, Circuit Judges.




     Rafael Nater on brief pro se.
     Guillermo Gil, United States         Attorney,   on   brief   for
appellee.




                          July 23, 2001
    Per Curiam.      After carefully considering the briefs and

record on appeal, we affirm for the reasons stated by the

district court in its order and opinion.

    Affirmed.     Loc. R. 27(c).
-2-